Exhibit 10.1

Michaelanne C. Discepolo

 

Executive Vice President

 

Human Resources

 

 

PRIMEDIA

PRIMEDIA Inc.

745 Fifth Avenue

New York, NY 10151

Tel: 212 745 0115

Fax: 212 745 1269

mike.discepolo@primedia.com

June 12, 2007

Mr. Kevin Neary

Dear Kevin:

We are pleased to inform you that you are entitled to receive a special bonus of
$555,800 (the “Bonus”), less applicable withholdings, upon the sale of PRIMEDIA
Enthusiast Media Inc. to Source Interlink Companies, Inc. (the “Sale”).

The Bonus amount was based on the sale price of $1,177,900,000 and calculated in
accordance with the formula set forth on Attachment A. The Bonus will be payable
within ten days of the closing date of the Sale (“the Payment Date”).

In the event that PRIMEDIA Inc. terminates your employment for “Cause” prior to
the Payment Date, you would no longer be entitled to receive the Bonus. For
purposes of this Letter Agreement, “cause” shall include any act of dishonesty
committed by you in connection with your employment, substance abuse, conviction
of a felony, behavior injurious to PRIMEDIA, the willful or repeated failure or
refusal to perform your duties or gross insubordination.

In the event that PRIMEDIA terminates your employment without Cause prior to the
Payment Date, you shall remain entitled to the Bonus.

In the event you voluntarily terminate your employment prior to the Payment
Date, you would no longer be entitled to receive the Bonus.

Very truly yours,

 

Mike Discepolo

cc: Dean Nelson

/s/ Mike Discepolo

 

 


--------------------------------------------------------------------------------